Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                        FILED
any court except for the purpose of                        Jan 31 2013, 9:08 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                      CLERK
                                                                of the supreme court,
                                                                court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                                GREGORY F. ZOELLER
Oldenburg, Indiana                                Attorney General of Indiana

                                                  KARL M. SCHARNBERG
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

FRENCH TIBBS,                                     )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 49A02-1205-CR-438
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Reuben B. Hill, Judge
                            Cause No. 49F18-1008-FD-60728



                                       January 31, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                   STATEMENT OF THE CASE

       French Tibbs appeals his convictions for resisting law enforcement, as a Class A

misdemeanor, and possession of marijuana, as a Class A misdemeanor. Tibbs raises the

following two issues for our review:

       1.      Whether the State presented sufficient evidence to support his
               conviction for resisting law enforcement; and

       2.      Whether the State presented sufficient evidence to support his
               conviction for possession of marijuana.

       We affirm.

                         FACTS AND PROCEDURAL HISTORY

       On August 4, 2010, Detective Leo George of the Indianapolis Metropolitan Police

Department (“IMPD”) was patrolling a high-crime area in an undercover vehicle when he

drove past a boarded-up home on Burton Avenue. Detective George observed a car

parked in front of the house with Tibbs leaning into the car through an open window. As

Detective George drove past, he observed Tibbs enter the vehicle and, as Detective

George continued down the street, he observed Tibbs exit the vehicle. Detective George

then parked his car down the street and watched the occupants of the other vehicle smoke

a marijuana cigarette, passing it back and forth. Detective George called for a marked

unit to initiate a traffic stop.

       IMPD Officer Matthew Lynch responded to Detective George’s request.           As

Officer Lynch approached the suspect vehicle, he observed Tibbs walk across the middle

of the street toward the vehicle.       Officer Lynch ordered Tibbs to stop, but Tibbs

continued walking. After two or three additional orders, Tibbs finally stopped walking.


                                             2
Tibbs’ hands were in his pockets, and Officer Lynch ordered Tibbs to remove his hands

three or four times before Tibbs complied.

       Officer Lynch then attempted to place Tibbs in handcuffs for officer safety, but

when he grabbed Tibbs’ hands Tibbs “jerked away” from him. Transcript at 62. Officer

Lynch was able to regain his hold of Tibbs’ hands and handcuff him. Officer Lynch then

sat Tibbs on the sidewalk, but Tibbs “jumped up and tried to take off running.” Id. at 64.

Officer Lynch immediately grabbed Tibbs and “pushed him onto the hood” of the patrol

car. Id. While on the hood of the patrol car, Tibbs “kept moving around” while Officer

Lynch tried to get control of him. Id. at 65.

       After about ten seconds, Officer Lynch decided to move Tibbs to the other side of

the street. Officer Lynch then noticed a bag of marijuana on the street “between the

sidewalk where [Tibbs] had been sitting and in front of [Officer Lynch’s] car.” Id. at 66.

That marijuana was not there before Tibbs began struggling with Officer Lynch.

Detective George, who had come to assist Officer Lynch, observed the marijuana drop

from Tibbs’ person to the ground by Tibbs’ feet. Later, Tibbs again attempted to run

away. When he did so, his pants fell down and a set of digital scales fell out of his

pocket.

       On August 9, the State charged Tibbs with resisting law enforcement, as a Class D

felony; two counts of resisting law enforcement, as Class A misdemeanors; and

possession of marijuana, as a Class A misdemeanor. The court held Tibbs’ jury trial on

March 15, 2012. The jury found Tibbs guilty of one count of resisting law enforcement,




                                                3
as a Class A misdemeanor, and possession of marijuana, as a Class A misdemeanor. The

court entered its judgment of conviction and sentence accordingly. This appeal ensued.

                             DISCUSSION AND DECISION

                                    Standard of Review

       On appeal, Tibbs contends that the State failed to present sufficient evidence to

support each of his convictions. When reviewing a claim of sufficiency of the evidence,

we do not reweigh the evidence or judge the credibility of the witnesses. Jones v. State,

783 N.E.2d 1132, 1139 (Ind. 2003). We look only to the probative evidence supporting

the verdict and the reasonable inferences that may be drawn from that evidence to

determine whether a reasonable trier of fact could conclude the defendant was guilty

beyond a reasonable doubt. Id. If there is substantial evidence of probative value to

support the conviction, it will not be set aside. Id.

                         Issue One: Resisting Law Enforcement

       To demonstrate resisting law enforcement as a Class A misdemeanor, the State

was required to show, in relevant part, that Tibbs knowingly or intentionally forcibly

resisted a law enforcement officer while the officer was engaged in his official duties.

Ind. Code § 35-44.1-3-1(a)(1). “[O]ne ‘forcibly resists’ when ‘strong, powerful, violent

means are used to evade a law enforcement official’s rightful exercise of his or her

duties.’” Graham v. State, 903 N.E.2d 963, 965 (Ind. 2009) (quoting Spangler v. State,

607 N.E.2d 720, 723 (Ind. 1993)). It is well established that “even ‘stiffening’ of one’s

arms when an officer grabs hold to position them for cuffing would suffice” to show that

one “forcibly” resisted a law enforcement officer. Id. at 966. On the other hand, merely


                                               4
refusing to present one’s hands to an officer for handcuffing is insufficient to show one

forcibly resisted. See id. at 965-66.

       Here, Tibbs asserts that the State’s evidence does not demonstrate that he forcibly

resisted Officer Lynch, and he analogizes the State’s evidence against him to the mere

refusal to present one’s hands for handcuffing in Graham. But Graham and related cases

are inapposite here. The State’s evidence against Tibbs demonstrates that, after Officer

Lynch had hold of Tibbs’ hands, Tibbs “jerked” his hands away from Officer Lynch.

Transcript at 62. This fact alone demonstrates that Tibbs forcibly resisted Officer Lynch.

Thus, the State presented sufficient evidence to support Tibbs’ conviction for resisting

law enforcement, as a Class A misdemeanor, and we affirm his conviction.

                          Issue Two: Possession of Marijuana

       To demonstrate possession of marijuana as a Class A misdemeanor, the State was

required to show, in relevant part, that Tibbs knowingly or intentionally possessed

marijuana. See I.C. § 35-48-4-11. Tibbs asserts that the State failed to demonstrate that

he possessed the marijuana found by Officer Lynch because “[n]o marijuana was found

of Mr. Tibbs’ person. No one saw the bag of marijuana or digital scales fall from Mr.

Tibbs’ person.” Appellant’s Br. at 13. We cannot agree with Tibbs’ review of the

record.

       Detective George testified that he saw the marijuana drop from Tibbs’ person onto

the street next to Tibbs’ feet. Officer Lynch testified that he observed a bag of marijuana

on the street “between the sidewalk where [Tibbs] had been sitting and in front of

[Officer Lynch’s] car” where there had been no marijuana prior to Tibbs’ struggle with


                                            5
Officer Lynch. Id. at 66. The officers’ testimony demonstrates that Tibbs actually

possessed the discovered marijuana. Accordingly, we affirm Tibbs’ conviction.

      Affirmed.

FRIEDLANDER, J., and BRADFORD, J., concur.




                                          6